EXHIBIT 10(l)(l)

EMCOR GROUP, INC.

2007 INCENTIVE PLAN

Restricted Stock Award Agreement

 

January 4, 2010                      

 

EMCOR Group, Inc.

301 Merritt Seven

Norwalk, CT 06851-1060

Gentlemen:

The undersigned (i) acknowledges that he has received an award (the “Award”) of
stock from EMCOR Group, Inc. (the “Company”) under the 2007 Incentive Plan (the
“Plan”), subject to the terms set forth below and (ii) agrees with the Company
as follows:

 

1.

Effective Date. This Agreement shall take effect as of January 4, 2010, which is
the date of grant of the Award (the "Grant Date").

 

2.

Shares Subject to Award. The Award consists of 1,722 shares (the “Shares”) of
common stock of the Company (“Stock”). The undersigned’s rights to the Shares
are subject to the restrictions described in this Agreement.

 

3.

Meaning of Certain Terms. The term "vest" as used herein with respect to any
Share means the lapsing of the restrictions described herein with respect to
such Share.

 

4.

Nontransferability of Shares. The Shares acquired by the undersigned pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below.

 

5.

Forfeiture Risk. Except as provided in the following sentence, if the
undersigned ceases to be a director of the Company for any reason, including
death, any then outstanding and unvested Shares acquired by the undersigned
hereunder shall be automatically and immediately forfeited. In the event the
undersigned shall cease to be a director upon or following a Change in Control
(as that term is defined in the Plan), any then outstanding and unvested shares
acquired hereunder shall thereupon vest and shall not be forfeited. The
undersigned hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company a stock
power, endorsed in blank, with respect to such Shares, and (iii) agrees to sign
such other powers and take such other actions as the Company may reasonably
request to accomplish the transfer or forfeiture of any unvested Shares that are
forfeited hereunder.

 

 


--------------------------------------------------------------------------------



 

 

 

6.

Retention of Certificates. Any certificates representing unvested Shares shall
be held by the Company.

 

7.

Vesting of Shares. Except as provided in Paragraph 5 hereof, the shares acquired
hereunder shall vest in accordance with the provisions of this Paragraph 7, as
follows: 861 Shares shall be vested as of the Grant Date and an additional 861
Shares on the first anniversary of the Grant Date.

 

8.

Dividends, etc.. The undersigned shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those Shares of which he
is the record owner on the record date for such dividend or other distribution,
and (ii) vote any Shares of which he is the record owner on the record date for
such vote; provided, however, that any property (other than cash) distributed
with respect to a share of Stock (the "associated share") acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated share is so forfeited; and further provided, that the Company may
require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Company deems appropriate to carry out the intent of this
Agreement. References in this Agreement to the Shares shall refer, mutatis
mutandis, to any such restricted amounts.

 

9.

Sale of Vested Shares. The undersigned understands that he will be free to sell
any Share once it has vested.

Very truly yours,

 

______________________________

 

Dated: January 4, 2010

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

EMCOR GROUP, INC.

 

By 
/s/ SHELDON I. CAMMAKER
 
Sheldon I. Cammaker

   
    

 

 

2

 

 

--------------------------------------------------------------------------------